Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Objections
Claims 26 and 30 are objected to because of the following informalities:  On line 1 of both claims 26 and 30, the language “The system claim 21” is grammatically awkward.  The Examiner suggests inserting the word “of” after “system” in order to overcome this objection.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The language “configured to” along with a function is utilized in claims 21, 22, 23, 24, 25, 27, and 29.  However, the language does not invoke Section 112(f) because it is associated with sufficient structure to take it out of such an interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 21-30 and 32-33, in base claim 21, on line 6, the language “after implementation of the IOL” is not understood and is confusing because it is not clear how the IOL is implemented.  In other words, it appears that this language lacks clear antecedent basis.  It appears that the term “implantation” was intended here instead.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 (see lines 5-6) recites the broad recitation “subject biometry”, and the claim also recites “such as at least one of axial length of the subject’s eye, IOL position and corneal power” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 (see lines 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 20, and 25-27 of copending Application No. 16/837,670 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the spectacle dependence is sufficiently similar to or is encompassed by “photic phenomena” such that the present claims are rendered obvious over the copending claims.  The predicting steps and other calculations are merely steps of computing and compensating for photic phenomena.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 21-30 and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 22-25 and 27 of copending Application No. 16/837,742 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the spectacle dependency of the present claims is due to poor vision and the copending claims utilize a pulsed laser system with a controller, as does the present application, to improve a patient’s vision such that it also inherently removes or decreases spectacle dependency.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26-30 and 33 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zickler et al (US 2010/0082017; hereafter referred to as ZR).  Mapping from base claim 21, ZR anticipates the claim language where:
The system for improving vision of a subject as claimed is disclosed at least in the abstract of ZR;
The pulsed laser system as claimed is disclosed at least in the abstract of ZR;
The configuration to pulse selected areas of an IOL implanted in the eye of a subject to change the refractive index as claimed is disclosed at least in the abstract of ZR;
The control system as claimed is disclosed, among many other places, in the abstract of ZR;
The configuration to receive parameters after “implementation” (i.e., implantation) of the IOL as claimed is equivalent or the same as receiving refractive profile information (see the abstract), and/or receiving input data (see paragraph 31), or measurements of the vision (see paragraph 43); the ability to increase spectacle independence as claimed is inherently met by ZR in that any improvement of vision would lead to a reduced need for spectacles; the correction of the eye vision problems with a system that corrects the problem improves spectacle independence when the vision is returned to near perfection (see paragraphs 7 and 58 of ZR);
The capability to calculate based on the parameters a pattern of laser pulses to selected areas to apply laser pulses as claimed is disclosed at least in paragraph 38, the abstract, and other places throughout the disclosure;
The ability to provide a change in phase profile of the IOL as claimed is considered to be the same as changing the refractive profile or the diffractive profile as disclosed in the abstract and in paragraphs 6, 9, and 60-70 of ZR;
The coupling of the control system to the pulsed laser system as claimed is disclosed at least in the abstract and in paragraph 10 of ZR.

Regarding claims 22-24, the capability of measuring visual acuity such that predictions can be made is consider inherent in that this has to be done as a precursor to the treatment to make the vision correction; see paragraphs 60, 62, and 65 as they serve as a precursor to the modifications made in paragraph 68-69 of ZR.
Regarding claim 26, the Applicant is directed to see paragraph 65 of ZR.
Regarding claim 27, the Applicant is directed to see paragraphs 65 and 68 of ZR.
Regarding claims 28-30 and 33, the capabilities of the system set forth in these claims is outlined in paragraphs 60 to 70 of ZR.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over ZR in view of Knox et al (US 2012/0310223; hereafter referred to as KX).  As explained in the Section 102 rejection, ZR discloses a system capable of applying a calculated pattern of laser pulses to modify an IOL lens profile but not specifically to estimate phase delay based on visual acuity as claimed.  However, KX teaches that it was known to estimate phase delays via calculations based upon the measurement the diffraction efficiencies of grating; see paragraphs 128-131, particularly paragraph 131.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gupta et al (US 5,728,156) are cited as providing in situ modification of IOL’s to redirect light to a functional portion of the retina.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774